Citation Nr: 1104864	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
due to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who had active 
service from November 1964 until November 1968, and subsequent 
Navy Reserve service.  The Veteran died on December [redacted], 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  

The appellant also requested a hearing before a member of the 
Board, which was scheduled for October 2010.  The record 
indicates that the appellant failed to appear for her hearing.  
Because the appellant has neither submitted good cause for 
failure to appear or requested to reschedule the hearing, the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d).  

The issue of entitlement to death pension has been raised 
by the record, as indicated by the February 2008 VCAA 
letter indicating that it was a claim, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issue of entitlement to DIC due to service connection for the 
cause of the Veteran's death is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the time of the Veteran's death on December [redacted], 2007, the 
Veteran had no pending claims as to entitlement to benefits and 
the Veteran was not service connected for any disabilities.



CONCLUSION OF LAW

Entitlement to accrued benefits is not warranted.  38 U.S.C.A. § 
5121 (West 2002); 38 C.F.R. §§ 3.1000 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.  

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively present 
(such as VA treatment records) in the Veteran's claims folder 
when he died.  See 38 U.S.C.A. § 5121(a); see also Ralston v. 
West, 13 Vet. App. 108, 113 (1999).

The outcome of the appellant's accrued-benefits claim hinges on 
the application of the law to evidence which was in the file at 
the time of the Veteran's death.  Because there is no additional 
evidence which may be added to the file, no evidentiary 
development is necessary and no notice of same need be provided 
to the appellant.

However, a February 2008 letter informed the appellant of what 
was necessary to support a claim for accrued benefits and 
explained that the evidence must show that benefits were due the 
claimant based on existing ratings or decision or evidence in 
VA's possession at the time of death, but that benefits were not 
paid before the claimant's death and that she is the surviving 
spouse of the Veteran.

Accrued Benefits Claim

The appellant contends that the Veteran had pending service 
connection claims before VA at the time of his death, as 
indicated in her September 2010 statement.

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his lawful surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and unpaid, 
based on existing rating decisions or other evidence that was on 
file when he died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2010).

In Taylor v. Nicholson, 21 Vet. App. 126 (2007), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
clarified that, if a veteran died prior to the expiration of 1 
year after the date of notice of an award or disallowance of VA 
benefits, his or her surviving spouse has up to 1 year after the 
date of such notice to file an accrued benefits claim.

However, the record does not indicate that the Veteran had any 
claims pending at the time of his death.  In December 2005, he 
filed a claim to reopen his claim for service connection for 
prostate cancer and claimed service connection for hypertension 
and an asbestos related disorder.  In March 2006, he also claimed 
service connection for asbestosis and related lung disease due to 
asbestosis.  An April 2006 rating decision denied service 
connection for hypertension and continued the denial of service 
connection for prostate cancer.  An October 2006 rating decision 
denied service connection for asbestosis/mesothelioma.  No Notice 
of Disagreement was ever filed in regards to either of those 
rating decisions and they became final prior to December 18, 2007 
death.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).  Any other claims made by the Veteran during his life 
were similarly finally denied prior to his death.  As such, the 
Veteran did not have any claims pending at the time of his death.  

The Veteran was also not service connected for any disability or 
due any VA compensation at the time of his December 2007 death.  
As such, entitlement to accrued benefits is denied.


ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant contends that the Veteran's death was caused by his 
service.  In her January 2008 claim, she reported that the 
Veteran had hypertension and a stroke while in the Navy, as well 
as lung problems.  She also claimed that he was exposed to 
asbestos on the USS Canberra and US Frontier and diagnosed with 
hypertension retinopathy.  In her July 2008 Notice of 
Disagreement she clarified that the Veteran had hypertension 
while he was in the Navy reserve.  In her November 2008 
substantive appeal, she argued that the Veteran's prostate cancer 
should be presumptively established because he was a Vietnam 
veteran.  In her March 2010 substantive appeal, she also claimed 
that the Veteran served aboard the U.S.S. Canberra and that it 
was in close proximity to land such that he should be considered 
a "blue water" Vietnam veteran or should be considered to have 
served in Vietnam and should be presumed to have been exposed to 
an herbicide agent.  She further noted that the Veteran had 
diabetes mellitus, type II, hypertension, and prostate cancer and 
that his death was cerebrovascular accident secondary to 
hypertension, which was secondary to Agent Orange exposure.  She 
argued that the Veteran had these disorders for numerous years 
(the earliest being diabetes mellitus, type II, from July 1997) 
and that he had chronicity and continuity of symptomatology 
before his death.  She claims that the Veteran had one or more 
disease and residuals, presumed to be related to Agent Orange, 
which was the principal or contributory cause of his death, 
specifically cerebrovascular accident, secondary to hypertension.  

Under applicable law, if the appellant establishes her 
entitlement to service connection for the cause of the Veteran's 
death, she would be granted DIC benefits under 38 U.S.C.A. § 
1310.  In order to do so, the evidence must establish that a 
service connected disability caused, hastened, or substantially 
and materially contributed to the Veteran's death.  38 U.S.C.A. § 
1310(b); 38 C.F.R. § 3.312.  The death of a veteran will be 
considered to have been due to a service-connected disability 
where the evidence establishes that such disability was either 
the principal or contributory cause of death.  38 C.F.R. § 
3.312(a).

According to the record at the time of his death, the Veteran was 
not service-connected for any disabilities.  The appellant 
essentially claims that the Veteran's many health disorders, 
including but not limited to, prostate cancer, diabetes mellitus, 
hypertension, and cerebrovascular accident were caused by his 
service and that his hypertension caused his cerebrovascular 
accident and his death.

She also claims that he should be presumed to have had Agent 
Orange exposure due to his service during the Vietnam War, and 
thus should be presumptively granted service connection for 
certain disorders, such as prostate cancer or diabetes mellitus, 
type II.  She further claimed that hypertension should be 
presumptively presumed for service connection for Agent Orange 
exposure.  

The Veteran's death certificate, reporting a date of death of 
December [redacted], 2007, found the immediate cause of death was 
cerebrovascular accident due to pituitary adenoma, with other 
significant conditions including coronary artery disease, 
hypertension, congestion heart failure, hepatitis C, "Long QT 
synd.".

Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent during active service, listed diseases shall be 
service-connected if the requirements of § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.

Since the Veteran's claim has been before the Board, the law 
regarding presumptive diseases has changed.  Effective August 31, 
2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart 
disease to the list of diseases associated with exposure to 
certain herbicide agents.  Ischemic heart disease includes, but 
is not limited to, acute, subacute, and old myocardial 
infarction; atherosclerotic cardiovascular disease including 
coronary artery disease (including coronary spasm) and coronary 
bypass surgery; and stable, unstable and Prinzmetal's angina).  
Note 3 at the end of § 3.309 notes that "For purposes of this 
section, the term ischemic heart disease does not include 
hypertension or peripheral manifestations of arteriosclerosis 
such as peripheral vascular disease or stroke, or any other 
condition that does not qualify within the generally accepted 
medical definition of Ischemic heart disease."

The Veteran had a diagnosis of coronary artery disease (CAD) 
prior to his death, as noted in an April 2004 private medical 
record from Dr. R.A.L., and it was listed as a significant 
condition contributing to death, but not resulting in the 
underlying cause, on his death certificate.  Given the addition 
of ischemic heart disease to 38 C.F.R. § 3.309(e), additional 
development is necessary to determine whether the Veteran had 
herbicide exposure.

Under 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date on 
which such a veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

A Veteran must have been present within the land borders of 
Vietnam, including inland waterways, at some point in the course 
of his or her military duty in order to be entitled to the 
presumption of herbicide exposure.  See Haas v. Peake, 525 F.3d 
1168 (2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 
08- 525).

Navy documents indicate that the Veteran served aboard the U.S.S. 
Canberra from September 1967 until September 1968.  A February 
1968 Navy record authorized the Veteran to wear the Vietnam 
Service Medal with one bronze star for services onboard the 
U.S.S. Canberra (CAG-2) from September 14, 1967 until February 
16, 1968.  The record indicates that the Veteran served in the 
waters offshore of Vietnam, but no findings have been made by VA 
as to whether the Veteran had duty or visitation in the Republic 
of Vietnam, if his ship docked at a port in Vietnam, or if he 
ever served on any inland waterways.  The service personnel 
records associated with the claims file do not provide such 
information.  Additional development is thus necessary in regards 
to the appellant's claim.  

The RO/AMC should obtain relevant documentation through 
appropriate sources (such as Deck Logs for the U.S.S. Canberra) 
to determine if the ship served in the inland waterways of 
Vietnam or docked at a port in Vietnam.  The RO/AMC should also 
request any other relevant records to determine whether the 
Veteran ever had duty or visitation in Vietnam.

Accordingly, the case is REMANDED to the AMC for the following 
actions:

1.  The RO/AMC shall request from the 
United States Department of the Navy, or 
any other appropriate source, such as the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) or National 
Archives and Records Administration 
(NARA), copies of the deck logs of the 
U.S.S. Canberra (CAG-2) for the period of 
September 1967 until September 1968.  

In addition, the service department shall 
be asked to confirm whether service on the 
U.S.S. Canberra (CAG-2) during the above 
time period included service on inland 
waterways of the Republic of Vietnam and 
whether the Veteran's service included 
duty or visitation in Vietnam.

All requests and responses received shall 
be associated with the claims file.

2. When the development requested has been 
completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran shall 
be furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


